  12-01703-NPO Dkt 2597 Filed 09/10/19 Entered 09/10/19 15:22:22 Page 1 of 2



__________________________________________________________________
                                               SO ORDERED,



                                              Judge Neil P. Olack
                                              United States Bankruptcy Judge
                                              Date Signed: September 10, 2019

               The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________
                         UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 JACKSON DIVISION


IN RE:
         COMMUNITY HOME FINANCIAL
         SERVICES, INC.,                                                   CASE NO. 12-01703-NPO

                DEBTOR.                                                               CHAPTER 11


  ORDER GRANTING APPLICATION OF KRISTINA M. JOHNSON, TRUSTEE, TO
  SUBSTITUTE HARPER, RAINS, KNIGHT & COMPANY, P.A. AS ACCOUNTANT
   EFFECTIVE SEPTEMBER 1, 2019, AND DISCLOSURE OF COMPENSATION
              WITH SUPPORTING STATEMENTS [Dkt. #2578]

         There came on for the Court’s consideration the Application of Kristina M. Johnson,

Trustee, to Substitute Harper, Rains, Knight & Company, P.A. (“HRK”) as Accountant Effective

September 1, 2019, and Disclosure of Compensation with Supporting Statements [Dkt. #2578]

(“Application”) filed by Kristina M. Johnson, Trustee (“Trustee”) of the Estate of Community

Home Financial Services, Inc. (“Debtor”) in the above-referenced Chapter 11 proceeding. The

Court, being fully advised in the premises, finds that the Application is well taken and should be

granted.

         IT IS THEREFORE, ORDERED, that Stephen Smith, C.P.A. (“Smith”) and HRK’s

employment as accountant for the Trustee, and HRK’s substitution for Stephen Smith &




{JX385697.1}
  12-01703-NPO Dkt 2597 Filed 09/10/19 Entered 09/10/19 15:22:22 Page 2 of 2




Company, P.C., Certified Public Accountants, all effective September 1, 2019, be and hereby is

approved.

         IT IS FURTHER ORDERED that Smith and HRK shall be entitled to receive reasonable

compensation and to receive reimbursement of actual, necessary expenses only after notice and a

hearing as contemplated by 11 U.S.C. § 330, Fed. R. Bankr. Proc. 2016 and any other applicable

or related statutes and rules.

         IT IS FURTHER ORDERED that any application for compensation and reimbursement

for expenses shall set forth the date of entry of all previous orders allowing compensation and

reimbursement of expenses and the amounts so allowed.

                                      ##END OF ORDER##

SUBMITTED BY:

/s/ Kristina M. Johnson
Jeffrey R. Barber (MB #1982)
Kristina M. Johnson (MB #9382)
JONES WALKER LLP
190 East Capitol Street, Suite 800 (39201)
Post Office Box 427
Jackson, Mississippi 39205-0427
Telephone: (601) 949-4765
Facsimile: (601) 949-4804
jbarber@joneswalker.com
kjohnson@joneswalker.com


Admitted Pro Hac Vice:
Mark A. Mintz (LAB #31878)
Laura F. Ashley (LAB # 32820)
JONES WALKER LLP
201 St. Charles Avenue, Suite 5100
New Orleans, Louisiana 70170-5100
Telephone: (504) 582-8368
Facsimile: (504) 589-8368
mmintz@joneswalker.com
lashley@joneswalker.com
Counsel for Chapter 11 Trustee

{JX385697.1}
